                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                CASE NUMBER 1:20CV66


JANE ROE,                                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
UNITED STATES OF AMERICA, et al.,             )
                                              )
       Defendants.                            )

              DEFENDANT GENERAL COUNSEL SHERYL L. WALTER’S
               MOTION TO DISMISS INDIVIDUAL CAPACITY CLAIMS

       Now Comes General Counsel Sheryl L. Walter, Office of General Counsel,

Administrative Office of the United States Courts, and hereby moves to dismiss Plaintiff’s

Complaint, pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim upon which relief can

be granted.

       In support of the Motion, a memorandum of law is contemporaneously filed herewith, and

incorporates the contents of the same by reference as if fully set forth herein.

       This the 5th day of June, 2020.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              CARLOTTA P. WELLS
                                              Assistant Branch Director

                                              s/Joshua Kolsky
                                              JOSHUA M. KOLSKY
                                              Trial Attorney
                                              D.C. Bar No. 993430
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch




         Case 1:20-cv-00066-WGY Document 36 Filed 06/05/20 Page 1 of 2
                           1100 L Street NW Washington, DC 20005
                           Tel.: (202) 305-7664
                           Fax: (202) 616-8470
                           E-mail: joshua.kolsky@usdoj.gov

                           R. ANDREW MURRAY
                           UNITED STATES ATTORNEY

                           s/Gill P. Beck
                           GILL P. BECK
                           Assistant United States Attorney
                           N.C. State Bar No. 13175
                           Room 233, U.S. Courthouse
                           100 Otis Street
                           Asheville, North Carolina 28801
                           Phone: (828) 271-4661
                           Fax: (828) 271-4327
                           Email: Gill.Beck@usdoj.gov




Case 1:20-cv-00066-WGY Document 36 Filed 06/05/20 Page 2 of 2
